Title: To George Washington from Claude Gabriel, marquis de Choisy, 20 October 1781
From: Choisy, Claude Gabriel, marquis de
To: Washington, George


                  
                     Sir
                      20th Octob: 1781.
                  
                  Your excellency’s orders have been put in execution as much as it has been in my power, the Colonel Tarleton has delivered all arms ammunitions &ca in good Stande, and all this has been committed to the care of the general Weedon. I expect new orders of your excellency. I have the honnor to be with the greatest respect your excellency’s Most humble and obedient servant
                  
                     Choisy
                  
               